The opinion of the Court was delivered by
Sergeant J.
The plaintiff offers to prove that the voyage insured is known by the name of a trading voyage, and that, by the usage of trade, the vessel may sail for any part of the globe to which she can get a freight, at any time during the twelve months, and continues covered by the policy during such voyage; and that such usage is well known to, and acted upon by the underwriters of this port. We are not able to distinguish this case from the numerous cases decided, in which proof of such a usage has been admitted to vary and control the language used in the policy, and to give a construction different from that which it otherwise would have received, or did receive. All the cases that have arisen seem to have been pretty much decided one way, and to have adopted and enforced the principles laid down by Lord Mansfield in Petty v. The Royal Exchange Assurance Company, (1 Burr. 341), that the assurer, in estimating the price at which he is willing to indemnify the trader against all risks, must have under his consideration the nature of the voyage to be performed, and the usual course *123and manner of doing it. Everything done in the usual course of the voyage must have been foreseen and jn contemplation at the time the insurer engaged. He took the risk on the supposition that what was usual and necessary should be done. In general, what is usually done by a ship with such a cargo in such a voyage, is understood to be referred to by every policy, and to make a part of it, as much as if it were expressed.” “ No rule,” says Parke.in his treatise on insurance, page 30, “ has been more frequently followed than the usage of trade with respect to particular voyages or risks, to which the policy relates; and the learned Judges have always called in the usage of trade, as the ground on which the construction turns.” In the case before us, there is a voyage of a peculiar kind, not from one port to another, but with liberty of the globe, anywhere and everywhere. And as, in a voyage to a place or a port, usage has been called on to show what' was meant by the description of such voyage, so may it explain what was meant by a voyage of the description in this policy, and to bring within the voyage described in the policy what, on the face of it, would not be within it. Usage may add a new construction, variant from the face of the instrument, as much as if it had been contained in a new clause, or by a reference to it. We think, therefore, the evidence of usage ought to have been received.
2. The evidence going merely to show a different contract on a former occasion, and stating reasons for the present one, but not offering to prove anything which occurred at the making of the policy, or was alleged by the parties, we think was properly rejected.’
3. The third item of evidence offered would not, if admitted, make any difference in the construction of the policy, and therefore, we think, was irrelevant and inadmissible.
New trial awarded.